DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The election without traverse filed November 23, 2021 is acknowledged and has been entered.
	Applicant has elected the species of the invention in which the chimeric antigen receptor (CAR) molecule is a murine CAR molecule comprising one or more of complementarity determining regions (CDRs) of an scFv comprising the amino acid sequence of SEQ ID NO: 59 (“CTL019”), a transmembrane domain of CD8, and a costimulatory domain from 4-1BB (CD137) and in which the cancer is acute lymphoblastic (lymphoid) leukemia (ALL). 

2.	Claims 2-4, 6, 8-11, 14, 16, 35, 36, and 38-40 are pending in the application.  Claim 36 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2021.

3.	Claims 2-4, 6, 8-11, 14, 16, 35, and 38-40 are currently under prosecution.

Information Disclosure Statement
4.	The information disclosures filed to date have been considered.  An initialed copy of each is enclosed.
Notably, one or more of the disclosure statements filed to date lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 2-4, 6, 8-11, 14, 16, 35, and 38-40 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the international application (i.e., PCT/US2017/035778), namely June 2, 2017.

Specification
6.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is GenBank™; see, e.g., page 78, line 34 of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks/search.

Claim Objections
7.	Claim 40 is objected to because the claim recites, “chosen from acute leukemia, […] non-Hodgkin lymphoma, or multiple myeloma”, which is improper Markush-type claim language.  See M.P.E.P. § 2173.05(h).
This issue can remedied by amending claim 40 to recite, for example, “chosen from acute leukemia, […] non-Hodgkin lymphoma, and multiple myeloma” (underlining added for emphasis only).

8.	Claim 35 is objected to because claims recite, “listed in Table 3”.  Claims must, under modern claim practice, stand alone to define invention, and incorporation into claims by express reference to specification and/or drawings is not permitted except in very limited circumstances.  See Ex parte Fressola, 27 USPQ2d 1608 (BPAI, 1993). See M.P.E.P. § 2173.05(s).1

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	Claims 2-4, 6, 8-11, 14, 16, 35, and 38-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 2-4, 6, 8-11, 14, 16, 35, and 38-40 are indefinite for the following reasons:
	(a)	The claims are drawn to a method of treating a subject having a hematological cancer, said method comprising administering to the subject a plurality of cells that express a chimeric antigen receptor (CAR).  In one embodiment, according to claim 1, the CAR is “a murine CAR molecule”,2 but it cannot be ascertained what this is.3  A CAR is a recombinant protein comprised of heterologous elements (i.e., it is a chimera).  It is not “murine”, per se, since mice, rats, and related rodents of the subfamily Murinae do not have genes encoding these proteins.  So then, if as in accordance with the claims, the CAR is “murine”, what does that mean?  What are the particularly identifying structural and/or functional features of “a murine CAR molecule” according to the claims?  When is a given CAR to be regarded as “a murine CAR molecule” and not some other type of CAR molecule (e.g., “a human CAR molecule”)?
	With further regard to the CAR, while it is not clear how or why anyone CAR should be regarded as “murine”, per se, it is noted that according to the definition provided by the specification at pages 63 and 64, the term “chimeric antigen receptor” or “CAR” refers to “a set of polypeptides, typically two in the simplest embodiments, which when in an 
(b)	The claims use the multiple different designations (e.g., “CD19”, “CD8”, “4-1BB” or “CD137”, and “CD3 zeta”)  as the sole means of identifying the polypeptides to which the claims refer.  The use of laboratory designations only to identify a particular polypeptide or a class of polypeptides renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases.  Indeed that seems to be the case in this instance since, for example, it appears that “4-1BB” may also be known by a number of other aliases other than 4  In addition, it is aptly noted that the same term is often used in the art to describe not one polypeptide, but rather a plurality of polypeptides, which might be structurally and/or functionally related, but otherwise distinct.  For example, the same terms are often used to describe various isoforms that are encoded by a single gene, which result from translation of alternatively spliced transcripts of that gene5; as another example, a single term is frequently used to identify multiple different polypeptides that occur in different species of animals, which although sharing certain structural and/or functional characteristics have distinct structures and/or functions (e.g., orthologs and paralogs)6.  
35 U.S.C. § 112(b) requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the designations “CD19”, “CD8”, “4-1BB” or “CD137”, and “CD3 zeta”, which are used to describe the polypeptide(s) to which the claims are directed, do not unambiguously identify those polypeptides, this requirement has not been met. 
It is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino 
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is 7.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

11.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

12.	Claims 2-4, 6, 8-11, 14, 16, 35, and 38-40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has 
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a method of treating a “subject” having a hematological cancer (e.g., acute lymphoblastic leukemia (ALL), said method comprising administering to the subject a plurality of “cells”.  
The claimed invention is intended for use in treating a subject having cancer, but not necessarily the cancer that afflicts the subject?  Is this correct?  If so, and the objective 
Turning to other issues, it is noted that the term “subject” is defined by the 
Chimeric antigen receptors (CARs) have been under development and in clinical use for many years.  In almost all instances, the CARs that have been developed and used for the treatment of cancer are expressed by populations of T cells, which most certainly must contain cytotoxic T lymphocytes (CTLs).  If the CAR-expressing cells are to be used to treat cancer, it is not just any cell that may be used.  A CAR functions by “redirecting” a cell having the ability to kill targeted cells (e.g., cancer cells) to the sites of the targeted cells in the body of a subject.  The CAR comprises an extracellular domain that comprises, in general, an antibody (e.g., an scFv) or an antigen binding fragment of an antibody (e.g., a Fab) that specifically binds to an antigen present at the surface of the targeted cells (e.g., CD19 on the surface of leukemic cells).  Once the CAR expressed by the cell binds to the antigen on the surface of a targeted cell, the cell expressing the CAR is activated and in the case of CTLs engineered to express CARs the CTLs are activated to become cytotoxic and capable of killing the targeted cell.  It follows that that in general most cells cannot be used in practicing the claimed method, at least not if the objective that must be met is the treatment of the cancer, because most cells (e.g., muscle cells) 8 such that it would be understood that the cells should, if suitable for use in practicing the disclosed method of treating cancer, comprise immune effector cells comprising in particular CD8+ CTLs, Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
	In this instance, in evident contrast to the breadth of the claims, it appears that the specification may only describe the use of a plurality of cells expressing a CAR, which is termed “CTL019” or “CTL119”, terms that are understood to indicate populations of T cells comprising, in particular, CD8+ CTLs expressing a CAR that specifically binds to human CD19.  Although according to claim 39, the cells comprise NK cells it does not appear that this application describes with any of the requisite clarity and particularity the claimed method in which a plurality of cells comprising NK cells expressing a CAR that binds to CD19 is used to treat a subject having a hematological cancer or more particularly acute lymphoid leukemia (ALL).  Moreover it appears that the only CARs that are described by this application are those that have been used to generate “CAR T cells”, not “CAR NK cells”.  Compared to the field of development of CAR T cells, the field of development of NK CARs is much less advanced; and while a multitude of CAR T cell therapies exist, only relatively few CAR NK cell trials have been conducted worldwide.  Despite the limited number of studies of CAR NK cell therapies for cancer, the results of multiple different a priori that any given CAR, which has been used to produce CAR T cells that are effectively used to treat cancer, also can be used to produce CAR NK cells that are just as effectively used.  Additional studies are needed to define the optimal intracellular domain that should be used for NK cells.   
 “Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Addressing other issues, the cells that are administered to the subject are not necessarily the cells of the subject or even cells of the same organism or mammal.  This is problematic because, given the above mentioned definition of the term “subject”, while it is clear the claims should be construed as being drawn to a method of treating any given living organism in which an immune response can be elicited (e.g., a dog, a cat, a mouse, a chimpanzee, a human), the cells need not be the cells of the same living organism.  Here there is no factual evidence to support the assertion that the cells of an elephant, for example, may be transduced with a CAR according to the claims, which binds to CD19, and administered to a human having ALL, if the objective of doing so is to treat the disease.  Of course, it may not be safe or practical to do so, but there is simply no reason 
Then, although the plurality of cells expressing a CAR are not necessarily CTLs or even comprised of cytolytic immune effector cells, the CAR according to claim 2, for example, is described only as having the functional capability of binding to CD19.  Given the above-mentioned definition of the term “chimeric antigen receptor” or “CAR” provided by the specification, it is immediately evident that whatever it may be it need only be comprised of a set of at least two polypeptides.  It need not have any particular structural features so long as it functions to bind to CD19; but a CAR that is described as comprising a set of at least two polypeptides that function to somehow bind to CD19 is not an adequate description thereof that would permit the artisan to immediately envisage, recognize, or distinguish at least a substantial number of the CARs that are expressed by the cells that are administered to the subject having a hematological cancer or more particular acute lymphoid leukemia (ALL), especially not if the claimed method must be effective to treat the cancer.  Although the specification discloses, for example, that in some embodiments, a CAR comprises at least at least an extracellular antigen binding domain, a transmembrane domain, and a cytoplasmic or intracellular signaling domain comprising a functional signaling domain derived from a stimulatory molecule and/or costimulatory molecule,9 Applicant is again reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  So, then, while according to claim 38 the CAR is defined as having multiple different domains (e.g., a transmembrane domain), the CAR according to any other claim need not have any structural features and is actually described only by a single functional attribute (i.e., the ability to bind to CD19).
University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  In this instance, there is no language that adequately describes the CAR that is expressed by the cells that are administered to the subject, which functions to bind to CD19.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
In addition it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to bind to CD19, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The practice of the claimed method depends upon finding or developing a CAR that is suitably used; without such a CAR, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
Here it seems relevant to advise Applicant that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was “ready for patenting” such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus; and accordingly it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  However, where the claims encompass a genus of substances having a particular functional characteristic (e.g., the ability to bind to CD19), but which otherwise vary materially, structurally, and/or functionally, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.
Addressing claim 35, while according to the claim the CAR that binds to CD19 comprises one or more of the complementarity determining regions (CDRs) of the heavy chain variable domain of any of the “CD19 scFv domain amino acid sequences” listed by Table 3 and one or more of the CDRs of the light chain variable domain of any of the “CD19 scFv domain amino acid sequences” listed by Table 3, a set of polypeptides (i.e., a “CAR”) comprising, for example, one CDR of a heavy chain variable domain of an scFv that is known to be capable of binding to CD19 and one CDR of a light chain variable 
With further regard to claim 35, it is not evident that the scFv having the disclosed amino acid sequences is capable of cross-reacting to bind to any given “CD19” polypeptide (e.g., dog or cat CD19); and yet as mentioned above, given the definition of the term “subject”, it is apparent the claims must be construed as being drawn to a method for treating any given subject (e.g., a dog or a cat) having a hematological cancer (or more particularly acute lymphoid leukemia (ALL)).  Because the specification does not provide factual evidence to support the assertion that the disclosed scFv is capable of cross-reacting to bind to any given “CD19”, if for no other reason, it should not be presumed that the cells expressing a CAR comprising an extracellular domain comprising the disclosed scFv will be effectively used to treat any given hematological cancer in any given subject, even if the cancer expresses CD19.  If the CAR does not bind to CD19 on 
While on this subject, it is noted that the hematological cancer or more particularly the acute lymphoid leukemia (ALL) that afflicts the subject to whom the claims are directed are not necessarily cancers that express CD19.  Again, if the cancer cells in the subject do not express CD19 it is not understood how or why it should be expected that the cells expressing a CAR that binds to CD19 will be effectively used.  Therefore it is submitted that at best this application only adequately describes a method of treating ALL expressing CD19, if it may be presumed that the actual intent of practicing the claimed invention is to treat the hematologic cancer that afflicts the subject.
Turning to claim 38, although the CAR according to this claim must comprise an scFv, a transmembrane domain, a hinge region, a costimulatory domain, and an intracellular signaling domain comprising a functional signaling domain, there are issues with respect to the written description requirement that must be addressed.  
To begin, although the claim recites the CAR comprises “an scFv” it is not immediately clear if the scFv is one that binds to CD19; if it is, it is suggested that the claims be amended to recite the CAR comprises an scFv that binds to CD19 or even more clearly and particularly an extracellular domain comprising an scFv that binds to CD19.  
Apart from the scFv, the CAR according to claim 38 comprises “a transmembrane domain” of a protein, namely “CD8”, but while it is understood that this is a portion of a CD8 polypeptide that traverses the plasma membrane of a cell, it is still not entirely clear what it is.  Must it be the actual “transmembrane domain” of a CD8 polypeptide or might it be a structural variant thereof that comprises an amino acid sequence that is only partially identical to the amino acid sequence of the transmembrane domain of a naturally occurring CD8 polypeptide.  It is reasonable to make this inquiry since according to the disclosure at page 42 of the specification the transmembrane domain comprises, for example, the amino acid sequence of SEQ ID NO: 15 or alternatively it comprises an amino acid sequence that varies from SEQ ID NO: 15 by at least one, two, or three amino acid substitutions, but not more than 20; but SEQ ID NO: 15 is only 24 amino acids long and so it would seem that the claims may be construed as being drawn to a 
In addition to the scFv and the transmembrane domain, the CAR according to claim 38 comprises “a hinge region”, which either comprises the amino acid sequence of SEQ ID NO: 14 or an amino acid sequence that is 95-99% identical to SEQ ID NO: 14; and yet it would seem that the specification fails to describe which amino acids of a hinge comprising SEQ ID NO: 14 may be replaced, and by which other amino acids, such that a structural variant thereof is still suitably used for the construction of a CAR that is suitably and effectively used in practicing the claimed invention.
Here it is noted that no one element of the conventional CAR, typically comprising an extracellular ligand binding domain, a spacer, a transmembrane domain, and an intracellular (cytoplasmic) signaling domain, has been found to be purely structural.  Even the transmembrane domain, which might at once been regarded to have played only a structural role, has been found to impart particular functional properties upon the CAR.  Bridgeman et al. (J. Immunol. 2010 Jun 15; 184 (12): 6938-49) found, for example, that CARs containing the CD3 transmembrane domain can form a complex with the endogenous TCR that may be beneficial for optimal T cell activation, a property that could be abolished by altering the structure of the transmembrane domain by amino acid substitution (see entire document; e.g., the abstract).  This position is further supported by the teachings of Hudecek et al. (Clin. Cancer Res. 2013 Jun 15; 19 (12): 3153-64), which describes a study in which different CARs comprising hinge regions or spacers of varying length derived from the extracellular lgG4-Fc spacer domain were compared (see entire document) and in which it was found that CARs with short “hinge-only spacers” 
Once again Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Here, because claim 38 is drawn to a CAR comprising, for example, a hinge region that is described as comprising the amino acid sequence of SEQ ID NO: 14 or an amino acid sequence that is 95-99% identical to SEQ ID NO: 14, but which is not described as having any particular function, there is no correlation between any one particularly identifying structural feature that is shared by at least most members of the genus of “hinge regions” and any one particularly identifying functional feature common among its members.  As a consequence it submitted that the skilled artisan could not immediately envisage, recognize, or distinguish at least a substantial number of the genus of “hinge regions” to which claim 38 is directed; and for this reason it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application.   
Although the skilled artisan could potentially identify “hinge regions”, which are structural variants of a hinge comprising SEQ ID NO: 15 that have amino acid sequences that are 95-99% identical to SEQ ID NO: 15, which might be used in practicing the claimed invention, by screening structurally disparate CARs comprising any of a plurality of such structural variants of a hinge comprising SEQ ID NO: 15 to determine which, if any, are 

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of agents to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify CARs comprising structural variants of a hinge comprising SEQ ID NO: 15, which are effectively used in practicing the claimed invention to, e.g., treat ALL in a human subject.  However, it is evident given the teachings of Hudecek et al. (supra), for example, that it cannot be presumed a priori that any given variant of a hinge region comprising an amino acid sequence that is 95-99% identical to SEQ ID NO: 15 will be found to be suitable for use in the construction of a CAR that is suitably used in practicing the claimed invention to effectively treat the hematological cancer in the subject.  The identity of variants that are suitably used must be determined empirically.     
Here it is noted that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568). 
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of 

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

In this instance, while the claims are directed to a CAR comprising any of a plurality of structurally disparate “hinge regions”, the only one that appears to be described is the one that comprises the amino acid sequence of SEQ ID NO: 14.
Again, while it might be possible to identify by empirical testing variants of a hinge region comprising the amino acid sequence of SEQ ID NO: 14, which are suitably used in constructing the CAR for use in practicing the claimed invention, a  “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  Here, it would seem  the actual inventive work of producing at least a substantial number of the CARs and their components (e.g., the hinge regions) would be left for subsequent inventors to complete.  
With further regard to claim 38, apart from an scFv, a transmembrane domain, and a hinge region, the CAR comprises “a costimulatory domain” derived from a protein, namely 4-1BB (CD137), but not only is it not clear from which protein this domain is derived,10 it is also not clear what portion of the protein it is that is regarded as that which 11 and yet the specification fails to describe which amino acids may be replaced, and by which other amino acids, without a loss of function.  Even so, since it is not evident what function it is that this domain must have, it is not possible to screen structural variants thereof having, for example, an amino acid sequence that is 95% identical to SEQ ID NO: 16 to identify any that is suitably used to construct a CAR for use in practicing the claimed invention.  Given these facts, it is evident that there is no correlation between any one particularly identifying structural feature that is shared by members of the genus of “costimulatory domains” and any one particularly identifying functional feature shared by at least those members that are suitably used in constructing a CAR that is suitably and effectively used in practicing the claimed invention.  For this reason, the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application, so as to satisfy the written description requirement.  Thus, it is submitted that claim 38 merely bids one skilled in the art to finish the inventive process by discovering the identities of “costimulatory domains” derived from “4-1BB” (“CD137”), which may be suitably used. 
Similarly, although according to claim 38, the CAR further comprises an intracellular “signaling” domain, which is described by the claims as comprising “a functional signaling domain of 4-1BB and/or […] CD3 zeta”, it is not entirely clear what it is that is regarded as constituting such a domain.  This is especially true since according ).  It is not evident what function this domain must actually have if it is to be suitably used to construct a CAR that may suitably be used in practicing the claimed invention to treat the subject or the cancer that afflicts the subject.  Moreover it is not clear what portion of CD3 is to be regarded as the “functional” signaling domain thereof, which is suitably used to construct the CAR for use in practicing the claimed invention, particularly since it is not evident which activating and/or inactivating signals must be transduced thereby.12  Even then, it is not apparent how or why a polypeptide comprising, for example, the amino acid sequence of SEQ ID NO: 43 should be regarded as representative of the claimed plurality of “functional signaling domains” of CD3, especially since according to claim 38 it need not have any particular structure or function.
At best, given the disclosure, it might only seem obvious to try to identify “a functional signaling domain” of a “4-1BB” or “CD3 zeta” polypeptide, which may be used to construct a CAR that when expressed by cells, which are administered to a subject, provide a desired therapeutic effect, but Applicant is reminded that “while the description in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
 In summary, then, it is submitted that in this case since the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.  Lastly, since the claims are not necessarily limited to known materials having the properties of claimed cells, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

13.	Claims 2-4, 6, 8-11, 14, 16, 35, and 38-40 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for using any embodiment of the claimed invention, which is taught or suggested by the prior art, does not reasonably provide enablement for using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then 13), it cannot be practiced without undue experimentation.
In this instance it is submitted that the specification does little more than state a hypothesis that any given plurality of cells expressing a CAR that binds to CD19 is suitably used in practicing the disclosed invention, presumably with the intent of treating ALL in a subject, and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth. 
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify a plurality of cells that express a CAR that binds to CD19, which are suitably used in practicing the disclosed invention, presumably with the intent of treating ALL in a subject; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
Adding to the reasons why the claimed invention could not be practiced without undue experimentation, even once a suitable CAR is developed for use, before the claimed invention might ever be practiced to effectively treat the hematological cancer or more particularly acute lymphoblastic leukemia (ALL) in the subject, if that were in fact to be the objective of doing so, it would be necessary to determine which dose of viable CAR-expressing cells must be administered to a subject weighing less than or equal to 50 kg and which dose of viable CAR-expressing cells must be administered to a subject weighing more than 50 kg.  It is thought that the amount that is found to be effective will depend upon the structural and functional attributes of the CAR, as well as the source and nature of the cells that are used.  To be clear, each different CAR is likely to have different functional attributes such that a different amount of a plurality of cells expressing each different CAR may have to be used to achieve similar or equivalent effectiveness; and similarly each different plurality of cells that may be used will most likely be found to provide or exhibit markedly different efficacies.  Considering the vast number of permutations of the claimed invention, it is certain that the claimed invention cannot be practice without undue experimentation.  Then, if one considers other factors, such as prior treatment with chemotherapeutic agents and preconditioning therapy, which will 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15.	Claims 2-4, 6, and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication  No. 20160346326-A1.
U.S. Patent Application Publication  No. 20160346326-A1 (Bot et al.) teaches a method of treating acute lymphoblastic leukemia (ALL) in a human subject having the disease, said method comprising administering to the subject a therapeutically effective amount of viable human T cells expressing a chimeric antigen receptor (CAR) comprising an extracellular domain comprising an scFv that binds to human CD19 and a hinge region, a transmembrane domain, and an intracellular domain comprising a CD28 costimulatory domain and a CD3-zeta signaling region; see entire document (e.g., paragraphs [0144], [0145], [0149], [0178]; and Figure 1).  Bot et al. teaches the hinge region of which the CAR is comprised may be the hinge region of human CD8 (see, e.g., paragraph [0145]),  (see, e.g., paragraph [0146]), which absent a showing of any difference is deemed the same as the transmembrane domain to which the instant claims are directed.  Bot et al. teaches the intracellular domain of the CAR comprises two, three, four, or more costimulatory domains derived human CD28, human 4-1BB, and other such proteins that are capable of transducing a signal, which in combination with a primary signal leads to a T cell response, such as, but not limited to, proliferation and/or upregulation or down regulation of key molecules (see, e.g., Figure 1 and paragraphs [0075]-[0081]).  Bot et al. teaches the intracellular domain of the CAR further comprises the activating domain of human CD3-zeta; see, e.g., Figure 1 and paragraph [0075]).  Absent a showing of any difference, it is submitted that these domains of which the intracellular domain of the disclosed CAR are comprised are the same as those to which the instant claims are directed.  Bot et al. teaches in one embodiment of the disclosed invention, a single infusion of CAR transduced autologous T cells is administered intravenously at a target dose of 2 x 106 anti-CD19 CAR+ T cells/kg and for subjects weighing greater than 100 kg, a maximum flat dose of 2 x 108 anti-CD19 CAR+ T cells will be administered; see, e.g., “Phase 1” of the section entitled the “Protocol Treatment”.  This dose is equivalent to the dose recited by the instant claims (i.e., when a subject weighs more than 50 kg (e.g., when a subject weighs more than 100 kg), a dose of about 0.1 x 108 to 2.5 x 108 viable CAR-expressing cells (e.g., a dose of 2 x 108 viable CAR-expressing cells) is administered to the subject).  Bot et al. teaches the subjects to be enrolled in an exemplary clinical trial or study to assess the effectiveness of the disclosed invention for treating hematologoical cancer are adults (see, e.g., Example 3).
With regard to claim 38, although Bot et al. does not teach the CAR comprises a leader sequence, it is understood that that upon biosynthesis in a cell transfected with a vector encoding the CAR that the polypeptide comprises at its N-terminus “a leader sequence” or a signal peptide,14 which facilitates translocation of the newly translated .

16.	Claims 2-4, 6, and 38-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication  No. 20160346326-A1. 
	U.S. Patent Application Publication  No. 20160346326-A1 (Bot et al.) teaches that which is set forth in the above rejection of claims under 35 U.S.C. 102(a)(1). 

Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

19.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

20.	Claims 8-11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication  No. 20160346326-A1.
U.S. Patent Application Publication  No. 20160346326-A1 (Bot et al.) teaches that which is set forth in the above rejection of claims 2-4, 6, and 38-40 under 35 U.S.C. 102(a)(1). 
Bot et al. does not expressly teach administering more than one dose of the CAR-expressing cells to a subject weighing more than 50 kg such that the total dose of cells administered to the subject is at least about 0.1 x 108 viable CAR-expressing cells; nor does Bot et al. expressly teach administering more than one dose of the CAR-expressing cells to a subject weighing 50 kg or less such that the total dose of cells administered to the subject is at least about 0.2 x 106 viable CAR-expressing cells.  Furthermore, Bot et al. does not expressly teach the at least two doses of the cells are administered separately with a time interval of about one day.  It follows then that Bot et al. does not expressly teach administering a first, a second, and a third dose, where the second and third doses are administered on subsequent days (e.g., when the first dose is administered on the first day, the second and third doses are administered on the second and third days).  Finally, when each of three doses is administered on subsequent days, Bot et al. does not teach the first dose is about 10% of the total dose, the second dose is about 30% of the total dose, and the third dose is the remainder of the total dose.
Nevertheless, as noted, Bot et al. teaches administering a dose of 2 x 106 anti-CD19 CAR+ T cells/kg and furthermore, for subjects weighing greater than 100 kg, a maximum dose of 2 x 108 anti-CD19 CAR+ T cells will be administered.
It may not be convenient or possible for some reason to administer the full dose of cells to a subject in a single infusion; accordingly, depending upon the circumstances, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use a split-dose regimen to prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to administer more than one dose of the cells to the subject.  Typically, when administering multiple doses of a therapeutic agent (e.g., CAR-expressing T cells), there is an interval of about one day between separate administrations; accordingly it would have been obvious to administer each different dose of the CAR-expressing T cells to the subject one successive days.  Then, although Bot et al. does not expressly teach administering a first, a second, and a third dose, where the second and third doses are administered on subsequent days (e.g., when the first dose is administered on the first day, the second and third doses are administered on the second and third days), it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have done so.  Moreover, it is submitted that when each of three doses is administered on subsequent days, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to  do so such that the first dose is about 10% of the total dose, the second dose is about 30% of the total dose, and the third dose is the remainder of the total dose.  The reason is simple.  In case of deleterious response (e.g., anaphylaxis, cytokine release syndrome) it is always better to administer a smaller percentage of a total dose on the first day before administering larger proportions of the total doses on subsequent days, as opposed to administering the entire dose in one bolus.  One ordinarily skilled in the art would have been motivated to do so in order to be better able to manage undesired side-effects or consequences and overall risk of harm to the subject.  The use of a fractionated dosing regimen would permit for dosage modification (de-escalation) at the development of early signs of any potentially deleterious side-effects.  Here there is a presumption that the percentages of the total dose administered on successive days is largely arbitrary and, as explained below, given the level of permissive variance in practicing the claimed invention, it is submitted that it is not fairly argued otherwise.  
See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  Thus, it would have been prima facie obvious to one ordinarily skilled in the art at the time the invention was made to have determined the most appropriate doses and schedules to be used in practicing the method suggested by the prior art, so as to optimize the efficacy of the method and achieve the greatest effectiveness as possible when using the method to treat ALL in a subject.  For these reasons, it is submitted, absent a showing of any unobvious differences, the claimed invention would been obvious over the disclosure of by the prior art.  This position is reasonable since parameters such as dosing and See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).

21.	Claims 8-11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication  No. 20160346326-A1 in view of Porter et al. (Sci. Transl. Med. 2015 Sep 2; 7 (303): 303ra139; pp,. 1-12).
U.S. Patent Application Publication  No. 20160346326-A1 (Bot et al.) teaches that which is set forth in the above rejection of claims 2-4, 6, and 38-40 under 35 U.S.C. 102(a)(1). 
	As discussed in the above rejection, it is submitted that despite the deficiencies in the teachings of Bot et al., it would have been prima facie obvious to practice the claimed invention (or to practice the method suggested by the prior art by administering the CAR T cells over a period of three successive days using a split-dose regimen.  Arguendo, it would not have been obvious for whatever reason, Porter et al. is cited as teaching a method for treating a hematological cancer in human subjects (patients) by administering to the subjects CD19-speicific CAR-expressing T cells by infusion over a course of three days; see entire document (e.g., page 2).  The total doses administered to different patients, presumably on the basis of their weights, ranged from 1.7 x 108 to 50 x 108 nucleated cells (see, e.g., page 2).  Porter et al. teaches that using this regimen, patients received a median of 7.5 x 108 cells (see, e.g., page 2).  Porter et al. describes the study as a pilot clinical trial to monitor subjects for toxicity, clinical response, as well as the expansion and persistence of circulating CAR-expressing cells and reports the overall 8 total cells over a course of three days with daily infusions.   

22.	Claims 2 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication  No. 20160346326-A1 in view of U.S. Patent Application Publication No. 20150283178-A1.
U.S. Patent Application Publication  No. 20160346326-A1 (Bot et al.) teaches that which is set forth in the above rejection of claims 2-4, 6, and 38-40 under 35 U.S.C. 102(a)(1). 
Bot et al. does not teach the scFv of which the CAR is comprised is an scFv having the structural features recited by claim 35.
This deficiency is remedied by the teachings of U.S. Patent Application Publication No. 20150283178-A1.
U.S. Patent Application Publication No. 20150283178-A1 (June et al.) teaches a CAR comprising an extracellular domain comprising an scFv comprising an amino acid sequence identical to that set forth as SEQ ID NO: 59 by the instant application; see entire document (e.g., SEQ ID NO: 59).
It is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method suggested by Bot et al. using a CAR comprising an extracellular domain comprising an scFv comprising an amino acid sequence identical to that set forth as SEQ ID NO: 59 by the instant application.  This simply because June et al. teaches such a CAR for use in treating hematological cancers that express CD19 in human patients.

Double Patenting
23.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

24.	Claims 2-4, 6, 8-11, 14, 16, 35, and 38-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,253,086 in view of Maude et al. (N. Engl. J. Med. 2014 Oct 16; 371 (16): 1507-17).
The claims of the patent are drawn to a method of treating a subject having a hematological cancer, said method comprising administering to the subject an effective number of one or more cells that express a CAR molecule that binds CD19, wherein the cancer is acute lymphoid leukemia (ALL).  According to the claims of the patent the CAR comprises a CD19 binding molecule that comprises an antibody comprising a heavy chain variable domain and a light chain variable domain (and these domains comprise amino acid sequences that are identical to the corresponding domains of the CAR according to the instant claims), a hinge region, a transmembrane domain comprising the 
The claims of the patent do not recite the plurality of cells expressing the CD19-specific CAR is administered to the subject having the disease at a dose of about 0.2 x 106 to 5 x 106 cells per kilogram (weight of the subject), if the subject weighs 50 kg or less, or 0.1 x 108 to 2.5 x 108 cells per kilogram, if the subject weighs more than 50 kg.  In addition, the claims of the patent do not recite the cells are administered in split-doses (i.e., more than one) such that the total dose of all of the split-doses combined is at least about 0.2 x 106 cells/kg, if the subject weighs 50 kg or less, or such that the total dose is at least about 0.1 x 108 cells/kg, if the subject weighs more than 50 kg.  Furthermore, the claims of the patent do not recite the split-doses number three and are administered daily for three consecutive days (i.e., at intervals of about a day).  
This deficiency is largely remedied by the teachings of Maude et al., which teaches the treatment of acute lymphoblastic leukemia (ALL) in human subjects (patients) by administering to the subjects a plurality of autologous T cells transduced with a vector encoding a chimeric antigen receptor (CAR) that specifically binds to human CD19 using a split-dose regimen according to which 0.1 x 108 to 0.1 x 108 cells per kilogram (weight of the subject) are infused daily over a period of three days, when the subject weighed less than 50 kg, or 5 x 108 to 50 x 108 cells per kilogram, when the subject weighed 50 kg or more, such that the total dose administered ranged from about 0.3 x 108 to about 7.8 x 108 CAR-expressing cells in different subjects (depending upon their weights); see entire document (e.g., the abstract; page 1512; Table S2).  As disclosed by Table S2, the CAR-expressing T cells were infused at doses ranging from 0.76 x 106 to 17.36 x 106 cells/kg.  
It is submitted that despite the noted deficiencies, given the teachings of Maude et al., the claimed invention would have been seen as an obvious variation of the subject matter to which the claims of the patent are drawn.  Even, if the regimen used by Maude et al. might be considered somewhat different from the claimed invention, because it is a common objective in the art to establish a dose, schedule, and route of delivery that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  Thus, despite any differences that might be perceived, it would have been obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have determined the most appropriate doses and schedules to be used in practicing the method suggested by the prior art, so as to optimize the efficacy of the method and achieve the greatest effectiveness as possible when using the method to treat ALL in a subject.  For these reasons, it is submitted, absent a showing of any unobvious differences, the claimed invention would been obvious over the method recited by the claims of the patent.  
With particular regard to claim 11, it is submitted that when each of three doses is administered on subsequent days, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to  do so such that the first dose is about 10% of the total dose, the second dose is about 30% of the total dose, and the third dose is the remainder of the total dose.  The reason is simple.  In case of deleterious response (e.g., anaphylaxis, cytokine release syndrome) it is always better to administer a smaller percentage of a total dose on the first day before administering larger proportions of the total doses on subsequent days, as opposed to administering the entire dose in one bolus.  One ordinarily skilled in the art would have been motivated to do so in order to be better able to manage undesired side-effects or consequences and overall risk of harm to the subject.  The use of a fractionated dosing regimen would permit for dosage modification (de-escalation) at the development of early signs of any potentially deleterious side-effects.     
Otherwise, apart from the above noted deficiencies, it is submitted that any other differences are minor differences and the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  For example, according to claims 4 and 14, the subject is an adolescent or an adult and although the claims of the patent do not recite the method is used to treat ALL in either 

Note:  There appear to a very large number of pending applications and/or patents with conflicting claims, which although not identical, are drawn to subject matter that is not regarded as patentably distinct from the claimed invention.  Depending upon how the claims are amended in response to this Office action, additional rejections or provisional rejections on the ground of nonstatutory obviousness-type double patenting may become necessary or deemed appropriate before any indication of allowable subject matter may be made.  
The following is a partial list of applications with claims that appear in each instance to provide a basis for additional provisional or non-provisional obvious-type double patenting rejections (depending upon whether or not the conflicting claims have been patented): 16/906,508; 16/708,397; 16/321,322; 17/280,467; 17/132,674; 16/986,943; 17/050,805; 16/965,880; 16/943,335; 16/969,381; 16/768,260; 16/764,459; 16/496,144; 16/435,257; 16/460,221; 15/726,703; 16/696,584; 15/760,519; 15/729,972; 15/757,123; 15/963,728; 15/564,463; 15/567,156; 15/543,688; 15/548,202; 15/517,597; 15/216,036; 15/094,674; and 14/997,042.  
The following is a partial list of patents with claims that appear in each instance to provide a basis for additional obvious-type double patenting rejections:  U.S. Patent No. 10,774,388; U.S. Patent No. 10,603,378; U.S. Patent No. 10,357,514; U.S. Patent No. 9,481,728; U.S. Patent No. 9,499,629; and U.S. Patent No. 10,253,086.    

Conclusion
25.	No claim is allowed.

26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	WO2012079000-A1 teaches a CAR comprising an extracellular domain comprising an scFv comprising an amino acid sequence identical to that set forth as SEQ ID NO: 59 by the instant application. 


27.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        





slr
January 15, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 M.P.E.P. § 2173.05(s) states: “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant's convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
        
        2 As noted above, Applicant elected the species of the invention in which the CAR molecule is a murine CAR molecule.
        
        3 It does not appear that the specification expressly defines “murine”, “murine chimeric antigen receptor”,  or “murine CAR molecule”, such that it is clear how the term is used by the claims to delineate the subject matter that is regarded as the invention or part thereof.
        4 See, e.g., the disclosure at page 41, lines 12-14.
        
        5 As an example, it is known that alternative splicing of the gene encoding human “CD8” gives rise to multiple transcript variants encoding structurally and functionally disparate isoforms or variants of “CD8”. See, e.g., https://www.ncbi.nlm.nih.gov/gene/925.  See also Norment et al. (J. Immunol. 1989 May 1; 142 (9): 3312-9) (see entire document; e.g., the abstract).  To which one or more of such isoforms resulting from the alternative splicing of mRNA molecules are the claims directed?  What is the subject matter that is regarded as the invention?
        
        6 In this instance, it appears both each of the different designations used by the claims (e.g., CD3) are used in the art to refer to a plurality of structurally and functionally disparate polypeptides (orthologs) occurring in a very large number of different mammals (and other animals) including, for example, human, mouse, monkey, dog, pig, and horse.  Accordingly, in each instance, it must be asked:  To which one or more of the polypeptides having the designation used by the claims are the claims in fact directed?  What is the subject matter that is regarded as the invention?
        7 See M.P.E.P. § 2172 (II).
        8 See, e.g., page 35, line 27, through page 36, line 7 of the specification.
        9 See, e.g., page 64, lines 7-10 of the specification.
        10 See the above rejection of the claims under 35 U.S.C. § 112(b).  The identity of the protein is important because, if the method is to be used to treat ALL in a human subject, and if the cells are human cells (e.g., human CTLs), a CAR comprising an intracellular signaling domain of a non-human 4-1BB (e.g., dog 4-1BB) may not be capable of transducing a signal so as to effectively activate the cells once administered to the subject.  Due to structural differences between different “4-1BB” polypeptides occurring in different species of mammals and other animals, it is very unlikely that any one of the polypeptides is the functional equivalent of any other, but certainly it cannot be predicted if, for example, the intracellular domain of dog 4-1BB, when used to construct a CAR, will provide the signal necessary to activate human CTLs or any other type of cells that might be administered to the subject.
        
        11 See, e.g., page 40, lines 5-11 and page 42, line 30, through page 43, line10.
        12 One cannot envisage, recognize or distinguish, so as to select, a structural variant of a portion of the intracellular domain of a CD3 polypeptide, which functions to transduce a signal, if it is not known which signal must be transduced thereby.  Notably although according to a disclosure at page 41 of the specification  the functional signaling domain of CD3 zeta comprises SEQ ID NO: 17 or SEQ ID NO: 43, according to other disclosure the domain might comprise an amino acid sequence that differs from SEQ ID NO: 16 or SEQ ID NO: 43 by at least one, two or three modifications (e.g., amino acid substitutions) but not more than 20 modifications, but since SEQ ID NO: 16, for example, is only 42 amino acids in length, it is apparent that the domain of which the CAR is comprised may have an amino acid sequence in which the amino acids at nearly half of every position therein is different from that of SEQ ID NO: 16.  In other words it would seem that the claims are directed to a CAR comprising an intracellular domain comprising “a functional signaling domain” having an amino acid sequence that is substantially different from the amino acid sequence of the known amino acid sequence of a functional domain derived from a CD3 polypeptide, which need not have any actual function.  It follows that even if one could envisage each and every one of such domains that might be used, it would not be possible to determine which, if any, of those are suitably used to construct a functional CAR for use in practicing the claimed invention. 
        
        13 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        14 This “leader sequence” is a signal peptide